            Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  FIRST LOOK MEDIA WORKS, INC., et al.,

                          Plaintiffs,

                  v.                                        Civil Action No. 20-3499 (TJK)

  U.S. AGENCY FOR GLOBAL MEDIA,

                          Defendant.


                DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT

       Defendant, U.S. Agency for Global Media (“USAGM”), by undersigned counsel,

respectfully submits this Answer to the Complaint filed by First Look Media Works, Inc. and Lee

Fang (“Plaintiffs”). This case arises under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552. This case is exempt from the requirements of Rules 16(b) and 26(f) of the Federal Rules

of Civil Procedure, pursuant to Local Civil Rule 16.3(b)(10). Defendant denies all allegations in

the Complaint, including the relief sought, except as specifically admitted in this Answer.

                        RESPONSES TO NUMBERED PARAGRAPHS

       1.      Paragraph 1 sets forth Plaintiffs’ characterization of this FOIA action, to which no

response is required.

       2.      Defendant admits that Plaintiffs submitted a FOIA request dated October 7, 2020.

Defendant respectfully refers the Court to the FOIA request for a true and complete statement of

its contents, and denies the allegations to the extent they fail to reflect or accurately characterize

the FOIA request’s full contents. See Compl. Ex. A. The last sentence of paragraph 2 sets forth

Plaintiffs’ characterization of alleged background information, not allegations of fact pertinent to

the resolution of the claims at issue in this FOIA action, to which no response is required.
            Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 2 of 7




       3.       Defendant admits that Plaintiffs submitted a FOIA request dated October 7, 2020.

Defendant respectfully refers the Court to the FOIA request for a true and complete statement of

its contents, and denies the allegations to the extent they fail to reflect or accurately characterize

the FOIA request’s full contents. See Compl. Ex. A.

       4.      Paragraph 4 sets forth Plaintiffs’ motivation for submitting the FOIA request, not

allegations of fact pertinent to the resolution of the claims at issue in this FOIA action, to which

no response is required.

       5.      Defendant admits that it has not made a final determination regarding Plaintiffs’

FOIA request. The remainder of this paragraph contains Plaintiffs’ request for relief, to which no

response is required.

                                JURISDICTION AND VENUE 1

       6.      Paragraph 6 contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant admits that this

Court has subject matter jurisdiction under FOIA, subject to its terms and limitations.

       7.      Paragraph 7 contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant admits that this

venue is proper in this judicial district under FOIA.

                                             PARTIES

       8.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this paragraph.




1
        For ease of reference, Defendant replicates the headings contained in the Complaint.
Although Defendant believes that no response is required to such headings, to the extent a response
is deemed required and to the extent those headings and titles could be construed to contain factual
allegations, those allegations are denied.


                                                  2
             Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 3 of 7




       9.       Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this paragraph.

       10.      Admit.

       11.      Paragraph 11 contains conclusions of law, not allegations of fact, to which no

response is required.

                                  FACTUAL ALLEGATIONS

                                       The Mission of VOA

       12.      Paragraph 12 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       13.      Paragraph 13 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       14.      Paragraph 14 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       15.      Paragraph 15 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

                                    The Politicization of VOA

       16.      Defendant admits that the U.S. Senate confirmed Michael Pack as Chief Executive

Officer of USAGM on June 4, 2020. The remainder of this paragraph contains Plaintiffs’




                                                  3
             Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 4 of 7




characterization of alleged background information, not allegations of fact pertinent to the

resolution of the claims at issue in this FOIA action, to which no response is required.

       17.      Paragraph 17 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       18.      Paragraph 18 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       19.      Paragraph 19 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       20.      Paragraph 20 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       21.      Paragraph 21 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       22.      Paragraph 22 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       23.      Paragraph 23 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.




                                                 4
             Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 5 of 7




       24.      Paragraph 24 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       25.      Paragraph 25 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       26.      Paragraph 26 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

       27.      Paragraph 27 sets forth Plaintiffs’ characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action, to which no response is required.

                                  The Intercept’s FOIA Request

       28.      Defendant admits that Plaintiffs submitted a FOIA request dated October 7, 2020.

Defendant respectfully refers the Court to the FOIA request for a true and complete statement of

its contents, and denies the allegations to the extent they fail to reflect or accurately characterize

the FOIA request’s full contents. See Compl. Ex. A.

       29.      Defendant admits that Plaintiffs submitted a FOIA request dated October 7, 2020.

Defendant respectfully refers the Court to the FOIA request for a true and complete statement of

its contents, and denies the allegations to the extent they fail to reflect or accurately characterize

the FOIA request’s full contents. See Compl. Ex. A.

       30.      Defendant admits that Plaintiffs submitted a FOIA request dated October 7, 2020.

Defendant respectfully refers the Court to the FOIA request for a true and complete statement of




                                                  5
             Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 6 of 7




its contents, and denies the allegations to the extent they fail to reflect or accurately characterize

the FOIA request’s full contents. See Compl. Ex. A.

                                   USAGM Failure to Respond

       31.      Defendant admits that it has not made a final determination regarding Plaintiffs’

FOIA request.

                             Exhaustion of Administrative Remedies

       32.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

                               CLAIMS FOR RELIEF
                                     (Count One)
                          Violation of FOIA, 5 U.S.C. § 552
         USAGM’s Failure to Respond to the Intercept’s Requests Within 20 Days

       33.      Defendant incorporates its responses set forth above in paragraphs 1 through 32.

       34.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

       35.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

                                     REQUESTED RELIEF

       These paragraphs contain Plaintiffs’ request for relief, to which no response is required.

To the extent a response is deemed necessary, Defendant denies that Plaintiffs are entitled to the

relief requested, or to any relief whatsoever.

                                        FIRST DEFENSE

       Certain of the records sought by Plaintiffs are exempt from release under one or more

FOIA exemptions.




                                                  6
           Case 1:20-cv-03499-TJK Document 6 Filed 12/31/20 Page 7 of 7




                                         SECOND DEFENSE

       Plaintiffs are neither eligible nor entitled to attorneys’ fees or costs.

                                         THIRD DEFENSE

       The Court lacks jurisdiction to award relief that exceeds that authorized by FOIA.



       Defendant reserves the right to amend, alter, and supplement the defenses contained in this

Answer as the facts and circumstances giving rise to this Complaint become known to Defendant

through the course of this litigation.



Dated: December 31, 2020                       Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               Daniel F. Van Horn, D.C. Bar #924092
                                               Chief, Civil Division

                                               By: /s/ Kathleene Molen
                                               KATHLEENE MOLEN
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, District of Columbia 20530
                                               Telephone: (202) 803-1572
                                               Kathleene.Molen@usdoj.gov

                                               Counsel for Defendant




                                                  7
